 1   THOMAS R. BURKE (State Bar No. 141930)
        thomasburke@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111-6533
     Telephone: (415) 276-6500
 4   Facsimile:   (415) 276-6599

 5   RAVI V. SITWALA (pro hac vice)
        rsitwala@hearst.com
 6   SARAH S. PARK (pro hac vice)
        Sarah.Park@hearst.com
 7   THE HEARST CORPORATION
     300 West 57th Street
 8   New York, New York 10019-3792
     Telephone: (212) 841-7000
 9   Facsimile: (212) 554-7000
     Attorneys for Defendant
10   FIRST DATABANK, INC.
11
                             UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
                                      OAKLAND DIVISION
14

15                                            )   Case No. 4:18-cv-06924-HSG
        ALFASIGMA USA, INC.,                  )
16                                            )   ORDER GRANTING
                              Plaintiff,      )   ADMINISTRATIVE MOTION TO
17                                            )   CONTINUE CASE MANAGEMENT
               vs.                            )   CONFERENCE
18                                            )
        FIRST DATABANK, INC.,                 )
19                                            )
                              Defendant.      )
20                                            )
                                              )
21                                            )
                                              )
22                                            )
                                              )
23

24

25

26

27

28

     ORDER GRANTING ADMIN. MOT. TO CONTINUE CASE MANAGEMENT CONF.
     CASE NO. 4:18-cv-06924-HSG
 1          Before the Court is an administrative motion, pursuant to Local Rules 16-2 & 7, to

 2   continue the Case Management Conference, presently set for February 19, 2019, to

 3   March 28, 2019, the date currently set for oral argument on Defendant’s pending Special

 4   Motion to Strike, Motion to Dismiss, and Motion to Strike, or as soon thereafter as the parties

 5   may be heard.

 6          Having considered the papers submitted in support of and in opposition to the motion,

 7   and the arguments of counsel, the Court hereby continues the February 19, 2019 Case

 8   Management Conference, to March 28, 2019 at 2:00 p.m.

 9          IT IS SO ORDERED.

10

11   Dated: February 12, 2019                     _________________________________
                                                  HAYWOOD S. GILLIAM, JR.
12                                                UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


     ORDER GRANTING ADMIN. MOT. TO CONTINUE CASE MANAGEMENT CONF.
     CASE NO. 4:18-cv-06924-HSG
